DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
page 9, line 2 recites “the water pressure control unit may be control” and should recite --the water pressure control unit may control--.  
Appropriate correction is required.

Claim Objections
Claim 5 and 7 are objected to because of the following informalities:  
Claim 5 recites “an yellow color” in line 3 and should recite --a yellow color--; and 
Claim 7 recites “injection unit that inject water” in line 2 and should recite --injection unit that injects water--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a measured pH value” in line 2, but it is not clear if this recitation is the same as related to, or different from “the measured pH” of claim 1, line 3.  The indefinite article in the recitation of claim 4 suggests that they are different, but their similar terminology suggest that they are the same.
Claim 5 is rejected by virtue of its dependence from claim 4. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richter et al. (US 10,064,711 B1)(Richter).
In Regards to Claim 1: Richter teaches an oral device (see Richter: Abstract “a toothbrush”) comprising: a pH sensor configured to measure pH within an oral cavity (see Richter: Column 2, lines 3-13 “pH level sensor can determine if the pH level in the mouth is changing”); a housing on which the pH sensor is mounted (see Richter: Figure 4, element 123 situated on element 115);  5a processor configured to analyze the measured pH from the pH sensor (see Richter: Figure 1, element 108); and a wireless communication unit functionally connected to the processor and configured to perform communication with an external device (see Richter: Figure 8, element 510).
In Regards to Claim 2: Richter teaches an oral device wherein the housing is any one selected from a group consisting of an implant screw, a toothbrush, an electric toothbrush, and a tip of an oral cleaner (see Richter: Abstract “a toothbrush”).
In Regards to Claim 3: Richter teaches an oral device (see Richter: Abstract “a toothbrush”), wherein the processor analyzes acidity measured by the pH sensor within the oral cavity (see Richter: Column 2, lines 3-13 and Column 13, line32 - Column 14, line 4).
In Regards to Claim 6: Richter teaches an oral device (see Richter: Abstract “a toothbrush”), wherein the housing further includes a built-in battery that supplies power to the pH sensor (see Richter: Figure 4, element 147, rechargeable batteries and Column 5, line 56 “The batteries 147 can power various sensors”).
In Regards to Claim 10: Richter teaches an oral device (see Richter: Abstract “a toothbrush”), wherein, when the housing is a toothbrush or an electric toothbrush (see Richter: Abstract “toothbrush”) the pH sensor is mounted on a portion opposite to a toothbrush head (see Richter: Figure 4, element 123). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 10,064,711 B1)(Richter) in view of Zafar et al. (US 2018/0263540 A1)(Zafar). 
In Regards to Claim 4: Richter teaches an oral device (see Richter: Abstract “a toothbrush”), further comprising a display (see Richter: 4, element 131, display), but is silent to wherein the display indicates a measured pH value using a visible color.
Zafar teaches a pH sensitive surgical tool with a display that indicates a measured pH value (see Zafar: Abstract “a display including a pH measurement result”) using visible color (see Zafar paragraph [0033] “light of a particular color can signal a relatively high local pH”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the  display as taught by Richter with the display using visible color of Zafar in order to qualitatively indicate to a user if a pH is above or below a threshold value (see Zafar paragraph [0033]). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 10,064,711 B1)(Richter) in view of Alzahrani (US 2017/0116665 A1)(Alzahrani). 
In Regards to Claim 7: Richter teaches an oral device (see Richter: Abstract “a toothbrush”), wherein, when the housing is a tip of an oral cleaner (see Richter: Abstract “toothbrush”; it is clear to one of ordinary skill in the art that a toothbrush is a type of oral cleaner), but is silent to the housing further includes an injection nozzle and an injection unit that inject water at a 5predetermined pressure.
Alzahrani teaches a smart oral hygiene apparatus (see Alzahrani: Abstract) that includes an injection nozzle (see Alzahrani paragraph [0004] “nozzle” and Figure 12, element 1206) and an injection unit that inject water at a 5predetermined pressure (see Alzahrani paragraph [0091] “to output high pressure liquid…a dispensing conduit that is connected to a cartridge placed within handle member 1204”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing of an oral cleaner as taught by Richter with the nozzle and injection unit of Alzahrani  in order to remove “objects that were not properly removed by brushing…using the high pressure fluid” (see Alzahrani paragraph [0092]) and “reduce anaerobic bacteria that exist in the mouth” (see Alzahrani paragraph [0093]). 
In Regards to Claim 8: Richter teaches an oral device (see Richter: Abstract “a toothbrush”), wherein, when the housing is a tip of an oral cleaner(see Richter: Abstract “toothbrush”; it is clear to one of ordinary skill in the art that a toothbrush is a type of oral cleaner), but is silent to the oral device further includes a water tank, and wherein the water tank includes: a pumping motor configured to receive power to drive the water tank; and  10a connection part configured such that water within the water tank is compressed through the pumping motor to be delivered to an injection nozzle within the housing.
Alzahrani teaches a smart oral hygiene apparatus (see Alzahrani: Abstract) that includes a water tank (see Alzahrani paragraph [0060] “cartridge”), and wherein the water tank includes: a pumping motor configured to receive power to drive the water tank (see Alzahrani paragraph [0060] “motor 416…to operate…to enable dispensing fluid from cartridge”); and  10a connection part configured such that water within the water tank is compressed through the pumping motor to be delivered to an injection nozzle within the housing (see Alzahrani: Figure 4, element 406). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing of an oral cleaner as taught by Richter with the water tank and pumping motor of Alzahrani  in order to remove “objects that were not properly removed by brushing…using the high pressure fluid” (see Alzahrani paragraph [0092]) and “reduce anaerobic bacteria that exist in the mouth” (see Alzahrani paragraph [0093]). 
In Regards to Claim 9: Richter teaches an oral device (see Richter: Abstract “a toothbrush”), wherein, when the housing is a tip of an oral cleaner (see Richter: Abstract “toothbrush”; it is clear to one of ordinary skill in the art that a toothbrush is a type of oral cleaner), a power supply unit (on/off) (see Richter: Figure 2, element 119), and a sensor power unit (see Richter: Column 5, line 56 “batteries 147 can power various sensors”), but is silent to a water pressure control unit.
Alzahrani teaches a smart oral hygiene apparatus (see Alzahrani: Abstract) that includes a water pressure control unit (see Alzahrani paragraph [0092] “user may select to output high pressure fluid”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing of an oral cleaner as taught by Richter with the water pressure control unit of Alzahrani  in order to remove “objects that were not properly removed by brushing…using the high pressure fluid” (see Alzahrani paragraph [0092]) and “reduce anaerobic bacteria that exist in the mouth” (see Alzahrani paragraph [0093]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 10,064,711 B1)(Richter) in view of Zafar et al. (US 2018/0263540 A1)(Zafar), and further in view of U.S. Patent No. 6,166,496 (Lys), U.S. Patent Application Publication No. 2016/0012705 (Baret), and U.S. Patent Application Publication No. 2004/0144699 (Lin). 
The combination teaches or suggests a display (see Richter: 4, element 131, display) wherein the display indicates a measured pH value using a visible color.  Lys teaches that different colors may correspond to different pH levels (FIG. 81 and col. 45, lines 6-32 of Lys).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different colors for different pH levels since it provides the user more information over a broader scale of pH.  Lys does not assign particular colors to particular pH levels.  However, such assignments depends upon designer preference, the ranges of pH levels of interest, and aesthetics. For example, paragraphs 0046 and 0082-0090 of Baret teaches that red and blue are colors for extreme values of pH and paragraphs 0010 and 0025 of Lin teaches that red is a color for an extreme value of pH and yellow is a color for an intermediate value of pH.1  Thus, the pH readings and the colors indicative of those pH readings are results-effective variables that would have been optimized through routine experimentation based on designer preference, the ranges of pH levels of interest, and aesthetics.  It would have been obvious to one of ordinary skill in the art at the time of invention to, using the teachings of Baret and Lin as starting points, select the pH readings and the colors indicative of those pH readings so as to obtain the desired designer preference, the ranges of pH levels of interest, and aesthetics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0018 of U.S. Patent Application Publication No. 2011/0196219 also teaches that red is a color for an extreme value of pH and yellow is a color for an intermediate value of pH